United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 2, 2006

                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                 Clerk
                        ---------------------

                            No. 05-50763

                       ----------------------

BRIAN JAMES JOHNSEN

                      Plaintiff - Appellant

     v.

BAKER HUGHES INCORPORATED

                      Defendant - Appellee

          ---------------------------------------------
           Appeal from the United States District Court
            for the Western District of Texas, Midland
                          No. 7:04-CV-68
           --------------------------------------------

Before KING, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Brian James Johnsen argues on appeal

that the district court erred in denying his motion for a new

trial following a jury verdict for defendant-appellee Baker

Hughes, Inc.   He claims that the district court failed to apply

correctly the “safe harbor” provision of the Americans with

Disabilities Act, 42 U.S.C. § 12114(b)(3).      As Baker Hughes

points out, this is a new argument that Johnsen filed to raise in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the jury charge conference or his motion for a new trial.    We do

not address arguments raised for the first time on appeal.

Second, Johnsen argues that the district court erred in granting

summary judgment on his defamation claim.   For several reasons

spelled out in the district court’s Order Granting in Part, and

Denying in Part, Defendant’s Motion for Summary Judgment and

Denying Plaintiff’s Amended Motion for Summary Judgment, entered

March 16, 2005, and in Baker Hughes’ brief and at oral argument,

including the substantial truth of the statement asserted, the

district court correctly disposed of that claim.

     The judgment of the district court is AFFIRMED.




                                2